Case 1:18-cv-01432-AJT-TCB Document 6 Filed 03/01/19 Page 1 of 2 PageID# 36



                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

KENNETH PRITCHARD,

                                   Plaintiff,

v.                                                   Civil Action No. 1:18-cv-1432-AJT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

                                   Defendant.

     DEFENDANT METROPOLITAN WASHINGTON AIRPORTS AUTHORITY’S
             MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       COMES NOW Defendant Metropolitan Washington Airports Authority (“Airports

Authority”), by counsel, pursuant to Fed. R. Civ. P. 12(b)(6), and moves to dismiss Plaintiff

Kenneth Pritchard’s Complaint for failure to state a claim upon which relief can be granted.

       As further support for this Motion, the Airports Authority attaches its Memorandum of

Points and Authorities incorporated herein as if set forth in full.

       WHEREFORE, given the above good and valid reasons, and those reasons articulated in

the attached Memorandum of Points and Authorities, Defendant Airports Authority respectfully

requests that this Court grant its Motion to Dismiss, and dismiss Plaintiff’s Complaint against it

with prejudice.
Case 1:18-cv-01432-AJT-TCB Document 6 Filed 03/01/19 Page 2 of 2 PageID# 37



                                             Respectfully Submitted,

                                             FRIEDLANDER MISLER, PLLC

                                             /s/ Joseph W. Santini
                                             __________________________
                                             Joseph W. Santini, Esq., Va. Bar # 47377
                                             5335 Wisconsin Ave., NW, Suite 600
                                             Washington, DC 20015
                                             202-872-0800
                                             202-857-8343 (fax)
                                             jsantini@dclawfirm.com

                                             Attorney for Defendant Metropolitan Washington
                                             Airports Authority


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on the 1st day of March 2019, I sent the above Motion to

Dismiss via the Court’s electronic case filing system to:

               James M. Eisenmann, Esq.
               Nina Y. Ren, Esq.
               KALIJARVI, CHUZI, NEWMAN & FITCH, P.C.
               818 Connecticut Ave., NW, Suite 1000
               Washington, D.C. 20006



                                                     /s/ Joseph W. Santini
                                                     ______________________________
                                                     Joseph W. Santini




                                                 2
